    Case 3:20-cv-01391-M-BH Document 45 Filed 10/23/20                      Page 1 of 1 PageID 238



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

STATE OF TEXAS,                                      )
          Plaintiff,                                 )
vs.                                                  )    No. 3:20-CV-1391-M-BH
                                                     )
LAWRENCE HILL,                                       )
        Defendant.                                   )    Referred to U.S. Magistrate Judge1

              RECOMMENDATION REGARDING REQUEST TO PROCEED
                      IN FORMA PAUPERIS ON APPEAL

       Before the Court is the Motion Seeking Leave to File Motion for In Forma Pauperis Status
on Appeal and Motion Requesting In Forma Pauperis Status on Appeal to Fifth Circuit Court of
Appeal at New Orleans, received October 13, 2020 (doc. 44).

        (X)    The request for leave to proceed in forma pauperis on appeal should be DENIED
               because the Court should certify under Fed. R. App. P. 24(a)(3) and 28 U.S.C. §
               1915(a)(3) that the appeal is not taken in good faith, and that it presents no legal
               points of arguable merit and is therefore frivolous for the reasons set forth in the
               findings, conclusions, and recommendation, filed in this case on June 19, 2020 (doc.
               18). The request also should be denied because the movant is subject to a sanctions
               order prohibiting him from seeking in forma pauperis status in an attempt to initiate
               an action in this court at any time within five years from April 18, 2017.

               If the Court denies the request to proceed in forma pauperis on appeal, the
               movant may challenge the denial by filing a separate motion to proceed in forma
               pauperis on appeal with the Clerk of Court, U.S. Court of Appeals for the Fifth
               Circuit, within thirty days after service of the notice required by Fed. R. App.
               P. 24(a)(4). See Fed. R. App. P. 24(a)(5).

        SIGNED this 23rd day of October, 2020.




1
 By 28 U.S.C. § 636(b) and Amended Miscellaneous Order No. 6 (adopted by Special Order No. 2-59 on May 5,
2005), requests to proceed in forma pauperis are automatically referred.
